Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 1 of 10 Page ID
                                  #:2388




                    EXHIBIT 14
Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 2 of 10 Page ID
                                  #:2389
Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 3 of 10 Page ID
                                  #:2390
Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 4 of 10 Page ID
                                  #:2391
Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 5 of 10 Page ID
                                  #:2392
Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 6 of 10 Page ID
                                  #:2393
Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 7 of 10 Page ID
                                  #:2394
Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 8 of 10 Page ID
                                  #:2395
Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 9 of 10 Page ID
                                  #:2396
Case 5:17-cv-02514-JGB-SHK Document 193-14 Filed 09/27/19 Page 10 of 10 Page ID
                                   #:2397
